 



Exhibit 10.2
Corn Products International
Notice of Grant of Stock Option
And Option Award Agreement
                    :
Effective                     , 20___, you have been granted a Non-Qualified
Stock Option (the “Option”), under the Corn Products International, Inc. Stock
Incentive Plan (the “Plan”), to purchase                      shares of common
stock of Corn Products International, Inc. (the “Company”) at a price of
$ ______ per share. This Award Agreement and the Plan together govern your
rights under the Plan and set forth all of the conditions and limitations
affecting such rights.
Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Award Agreement.
Overview of Your Grant

1.   Vesting Period: The Options do not provide you with any rights or interests
therein until they vest in accordance with the following:

Options become exercisable in three equal installments on the first three
anniversaries of the date of grant (one-third of these Options will vest on ___,
20___, one-third will vest on ___, 20___, and the final one-third on ___,
20___). The Option shall remain exercisable until ___, 20___. However, the
Option may expire prior to such date if your employment with the Company
terminates prior to exercising such Option, as stated in Section 2.3 of the
Plan.

2.   Requirements of Law: The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.   3.   Tax Withholding: The Company shall have the
power and the right to deduct or withhold, or require you or your beneficiary to
remit to the Company, an amount sufficient to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Award Agreement.   4.  
Stock Withholding: With respect to withholding required upon any taxable event
arising as a result of Options granted hereunder, the Company will satisfy the
withholding requirement by withholding Shares having a Fair Market Value equal
to the total minimum statutory tax required to be withheld on the transaction.  
5.   Continuation of Employment: This Award Agreement shall not confer upon you
any right to continuation of employment by the Company, its affiliates, and/or
its Subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s, its affiliates’, and/or its Subsidiaries’ right to terminate your
employment at any time.

 
U.S.

 



--------------------------------------------------------------------------------



 



6.   No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Options is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past; (c) all decisions with respect to future Option
grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the Option is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company, and which is outside the scope of your employment
contract, if any; (f) the Options are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) in the event that you are an employee of an affiliate or
Subsidiary of the Company, the Option grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the
Option grant will not be interpreted to form an employment contract with the
affiliate or Subsidiary that is your employer; (h) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (i) if the
underlying Shares do not increase in value, the Options will have no value;
(j) if you exercise your Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Option
Price; (k) no claim or entitlement to compensation or damages arises from
termination of the Options or diminution in value of the Options or Shares
purchased through exercise of the Options and you irrevocably release the
Company, its affiliates and/or its Subsidiaries from any such claim that may
arise; and (l) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of your employment, your right
to receive Options and vest in Options under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law; furthermore, in the
event of involuntary termination of employment, your right to exercise the
Options after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.   7.   Administration: This Award Agreement and
your rights hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan.

Corn Products International, Inc.
By:                                                  
Title:
By your signature below, you represent that you are familiar with the terms and
provisions of the Corn Products International, Inc. Stock Incentive Plan, and
hereby accept this Award Agreement subject to all of the terms and provisions
thereof. You further agree to notify the Company upon any change in residence.
                                                            
Name
                                                            
Date
 
U.S

 